Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application filed on March 30, 2017, the amendments to the claims filed on August 29, 2019, the Request for Continued Examination filed on March 10, 2020, the amendments to the claims filed on September 14, 2020, the Request for Continued Examination filed on February 2, 2021, the amendments to the claims filed on June 2, 2021, the Request for Continued Examination filed on September 14, 2021, and the amendments to the claims filed on February 7, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 4, 6-9, 11, 13-16, 18-21, and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation, “responsive to identifying the new transaction: creating, by the system server, instructions to generate a graphical user interface (GUI).... the GUI including” in lines 18-26 of claim 1, similarly recited in claims 8 and 15, is not supported by the specification.  While there is support in Figures 12 and 24 for a GUI and for, “screen images may be generated by a GUI and displayed” (paragraph [0080], there is no support for the GUI itself to be created in response to identifying a new transaction.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6-9, 11, 13-16, 18-21, and 25-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 2, 4, 6-9, 11, 13-16, 18-21, and 25-29 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent apparatus Claim 8 and computer readable storage medium Claim 15.  Claim 1 recites the limitations of receiving a request to link a financial account of the user to the financial account maintained by a financial institution; responsive to linking the financial account, tracking financial transactions stored in association with the account; determining, using the tracked financial transactions, a recurring transaction of the user exceeding a transaction frequency threshold, the recurring transaction corresponding to a vendor type associated with discretionary spending; identifying, using the tracked financial transactions, a new transaction occurring at a vendor of the vendor type corresponding to the recurring transaction, the new transaction indicative that the user is in a type of environment where the user has historically made discretionary purchase; identifying a tangible item typically purchased from vendors of the vendor type in conjunction with the recurring transaction, the tangible item having a monetary value; responsive to identifying the new transaction: creating instructions to generate a GUI to preempt the user performing 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Suggesting the user take the financial action related to a recurring transaction of a tangible item recites a commercial or legal interactions and managing personal behavior.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interactions and managing personal behavior, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The server computer system, network, database, and mobile client device in Claim 1, the processor, memory, server computer system, network, database, and mobile client device in claim 8, and the computer system, network, database, and mobile client device in claim 15 are just applying generic computer components to the recited abstract limitations.  The GUI in Claims 1, 8, and 15 appears to be just software.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite server computer system, network, database, and mobile client device in Claim 1, the processor, memory, server computer system, network, database, and mobile client device in claim 8, and the processor, server computer system, network, database, and mobile client device in claim 15.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0052, 0056, 0064-0066, 0125] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2, 4, 6, 7, 9, 11, 13-14, 16, 18-21, and 25-29 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 4, 6, 7, 9, 11-13, 16, 18-21, and 25-29 are directed to an abstract idea.  Thus, the claims 1, 2, 4, 6-9, 11, 13-16, 18-21, and 25-29 are not patent-eligible.

Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive. 
	Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 16-19) are acknowledged, however they are not persuasive.  

Applicant’s arguments that the claims are eligible under Step 2A, Prong 2 of the PEG because, “the claimed method generates the user interface in response to identifying a new transaction, where the generated user interface is tailored to the new transaction by controls to request financial action involving a monetary amount related to the new transaction[.]” (Remarks, pages 16-17), are acknowledged, however they are not persuasive.  Specifically, the arguments are not commensurate with the scope of the specification.  See the 35 USC 112(a) rejection as advanced above.  While there is support for the GUI to generate a depiction, there is not support for the GUI itself to be generated in response to identifying a new transaction.

Applicant’s arguments that the claims are patent eligible under Prong Two of the Step 2A analysis because the system provides, ““an intuitive and interactive medium” that allows “variable modifications to be received within the conversational style paragraph itself from inputs, such as user inputs”” and as an example, “a user may use “a scroll/slider bar to choose a new value” and that the system may “execute real time calculations that can be displayed in other fields without the need for refreshing the entire paragraph”” (Remarks, pages 18-19), are acknowledged, however they are not persuasive.  The improvement that is being made is not, “Improvements to the functioning of a computer, or to any other technology or technical field” see MPEP 2106.05(a).  Applicant’s arguments amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Therefore the 35 USC 101 rejection is maintained as the claims do not purport to have a technological solution to a technological problem but rather the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsay Maguire
2/16/2022
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693